
	
		III
		111th CONGRESS
		1st Session
		S. RES. 271
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2009
			Mrs. Gillibrand (for
			 herself, Mr. Schumer,
			 Mr. Alexander, Mr. Begich, Mr.
			 Reid, Mr. Menendez, and
			 Mr. Lugar) submitted the following
			 resolution; which was considered and agreed to 
		
		RESOLUTION
		Expressing support for the ideals and goals
		  of Citizenship Day 2009.
	
	
		Whereas Constitution Day and Citizenship Day are observed
			 each year on September 17;
		Whereas, the Joint Resolution of February 29, 1952 (66
			 Stat. 9, chapter 49), designated September 17 of each year as
			 Citizenship Day , in commemoration of the formation and
			 signing, on September 17, 1787, of the Constitution of the United States and in
			 recognition of all who, by coming of age or by naturalization have attained the
			 status of citizenship;
		Whereas section 111(c) of Division J of the Consolidated
			 Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3344) amended section
			 106 of title 36, United States Code, to designate September 17 as
			 Constitution Day and Citizenship Day;
		Whereas Citizenship Day is a special day for all United
			 States citizens, including those who were born in the United States and those
			 who chose to become citizens;
		Whereas Citizenship Day is a day to take pride in being a
			 United States citizen and to appreciate the rights, freedoms, and
			 responsibilities inherent in United States citizenship;
		Whereas, on Citizenship Day, naturalization ceremonies
			 will be held at historic landmarks throughout the United States;
		Whereas United States citizens are viewed with respect,
			 honor, and dignity in the United States and throughout the world; and
		Whereas, on September 17 of each year, The civil
			 and educational authorities of States, counties, cities, and towns are urged to
			 make plans for the proper observance of Constitution Day and Citizenship Day
			 and for the complete instruction of citizens in their responsibilities and
			 opportunities as citizens of the United States and of the State and locality in
			 which they reside, section 106(d) of title 36, United States Code: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 ideals and goals of Citizenship Day 2009;
			(2)recognizes that
			 citizens from all backgrounds have made countless contributions to the strength
			 of the United States, making the United States a symbol of success, promise,
			 and hope;
			(3)recognizes the
			 initiative taken by immigrants to learn about the responsibilities and
			 significance of United States citizenship and wishes immigrants well in their
			 future efforts to contribute to the United States; and
			(4)calls on the
			 people of the United States to observe Citizenship Day with appropriate
			 ceremonies, activities, and programs in support of all United States
			 citizens.
			
